Citation Nr: 0305498	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-51 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
June 1986.  The appellant is the widow of the veteran.  The 
veteran died in November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

By an August 1998 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The veteran died of metastatic pancreatic cancer.  

2.  It is as likely as not that the veteran's metastatic 
pancreatic cancer was caused by in-service chemical/toxic 
exposure.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's original claim of 
service connection for the cause of the veteran's death.  The 
appellant maintains that due to the veteran's in-service 
chemical/toxic exposure, he developed metastatic pancreatic 
cancer, which caused his death.  

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, and entitlement to DIC, the evidence must show that a 
service-connected disability was either a principal or 
contributory cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

The veteran's death certificate indicates that he died on 
November [redacted] 1995, at the age of 44.  According to the 
certificate of death, the cause of the veteran's death was 
metastatic pancreatic cancer.  At the time of the veteran's 
death, he was not service connected for any disability.  

The veteran had active military service from November 1971 to 
June 1986.  While he was in the military, he served as a 
nuclear, biological, and chemical (NBC) specialist.  His 
service medical records are negative for any complaints or 
findings of pancreatic cancer.  

A private medical statement from E.M.W., M.D., dated in June 
1995, shows that the veteran had recently been diagnosed with 
metastatic carcinoma of the pancreas.  Dr. W. stated that 
that type of carcinoma had been shown to occur more commonly 
in patients with a history of long-term exposure to solvents 
and petroleum compounds, as well as nitrosourea and 
azaserine.  According to Dr. W., if the veteran's records 
documented previous exposure to those compounds, it was her 
opinion that they should be considered as potential causative 
agents of his carcinoma.  

A private surgical pathology report shows that in May 1995, a 
needle biopsy of the veteran's liver was performed.  The 
biopsy was interpreted as showing metastatic adenocarcinoma.  

In September 1995, the veteran underwent a VA examination.  
At that time, he stated that within the previous year, he 
became ill and started to loose weight.  The veteran 
indicated that he sought medical treatment and was diagnosed 
with cancer of the liver.  He noted that he had been told 
that the tumor might have started in the pancreas.  Following 
the physical examination, the diagnosis was carcinoma of the 
liver, under treatment with chemotherapy, primary site 
unknown.  In response to the question as to whether the 
veteran's liver cancer was due to exposure to chemicals 
during service, the examiner stated that according to the 
veteran, while he was stationed at the Aberdeen Proving 
Grounds, the veteran noted that there was "nuclear 
medicine" and some type of testing going on.  The veteran 
reported that he moved some chemical-type materials from one 
vat or area to another.  According to the veteran, he 
specifically remembered the word "benzene."  The examiner 
stated that he did not know the length of the time the 
veteran was exposed or the chemical nature of each possible 
carcinogen.  According to the examiner, with the information 
at hand, it would appear an unlikely cause of the veteran's 
present condition.  

In May 1996, the RO received the veteran's personnel records.  
The records show that from February 1972 to September 1977, 
the appellant was stationed in Maryland and at the Aberdeen 
Proving Grounds.

In the appellant's Notice of Disagreement (NOD), dated in 
August 1996, the appellant stated that while the veteran was 
in the military, his Military Occupational Specialty (MOS) 
was as a chemical operation specialist and that during his 
training, he was exposed to toxic agents while wearing NBC 
protective gear.  The appellant indicated that the veteran 
did NBC reconnaissance and supervised decontamination 
operations.  She noted that he also served as a member of the 
fuel supply/water supply decontamination squad, and that he 
was trained as a chemical operator and decontamination 
specialist at the Aberdeen Proving Grounds.  The appellant 
submitted copies of Army Regulation (AR) 611-201, Chemical 
Operations Specialist, describing the qualifications and 
major duties of Chemical Operations Specialists.  According 
to AR 611-201, for initial award of such a MOS, a soldier had 
to attend resident training at the U.S. Army Chemical School 
(USACMLS) where he would be exposed, while wearing NBC 
protective gear, to toxic agents in a decontamination 
facility.  

In February 1997, a hearing was conducted at the RO.  At that 
time, the appellant stated that due to the veteran's MOS as a 
NBC specialist, he was exposed to toxic chemicals which 
caused him to later develop pancreatic cancer.  (Transcript 
(T.) at pages (pgs.) 1 & 2).  The appellant stated that 
following the veteran's separation from the military, he 
worked on a golf course as a "greens keeper."  (T. at page 
(pg.) 5).  

In May 1997, the RO received outpatient treatment records 
from the Fayetteville VA Medical Center (VAMC), from November 
1992 to February 1995.  The records show treatment for 
unrelated disorders.  

A letter from Major G.J.M., Program Manager, Medical Health 
Physics Program, United States Army Center For Health 
Promotion And Preventative Medicine, to the RO, dated in 
February 1999, shows that Major M. was responding to the RO's 
inquiry concerning the veteran's possible exposure to toxic 
chemicals while he was stationed at the Aberdeen Proving 
Grounds in Maryland.  Major M. noted that soldiers assigned 
to the Aberdeen Proving Grounds, specifically to the 
Technical Escort Unit (TEU), had to maintain a higher level 
of competency, proficiency, and protection.  According to 
Major M., those soldiers were provided a more comprehensive 
overprotection ensemble (protective over-garment) and 
respirator (mask).  Additionally, it was mandatory that the 
TEU soldiers had specific blood work drawn and recorded in 
their medical records.  Major M. noted that that blood work 
provided a baseline component for each soldier, and that the 
baseline was used to determine if the soldier was exposed to 
any toxic substances or chemicals.  Major M. stated that in 
reviewing the veteran's medical records, the baseline blood 
work for exposure was performed on April 12, 1973.  Major M. 
reported that the blood work-up performed during the 
veteran's physical examination conducted on December 20, 
1976, indicated no change; that was, no exposure to any toxic 
substances or chemicals was found.  

A letter from Ms. K.C., Historical Research and Response 
Team, United States Army Soldier and Biological Chemical 
Command, to the RO, dated in March 2000, shows that her team 
had conducted a search of the Technical Escort files in its 
office.  Ms. C. indicated that the veteran's name appeared on 
several of the Technical Escort trip reports and operations.  
However, according to Ms. C., there was no information 
related to any possible exposure that he would have 
sustained, nor was there any documentation stating that he 
was a part of an operation without the proper protective 
clothing being worn.  

As per the Board's August 1998 remand decision, in September 
2000, the RO requested a medical opinion as to the etiology 
of the veteran's metastatic pancreatic cancer.  In a 
statement, dated in October 2000, G.P.S., M.D., stated that 
the veteran served for nine years on active duty as a 
Nuclear, Biological, and Chemical Specialist.  Dr. S. noted 
that the veteran underwent extensive documented training and 
testing in the handling of toxic and nuclear materials, and 
that constituted his earliest dated, concentrated exposure 
through his military experience.  According to Dr. S., the 
veteran was assigned to duty at the Aberdeen testing grounds 
for an extended period, and that during that period of time, 
it had to be presumed that he was exposed to some (or many) 
of the chemical agents for which he received training in 
regards to handing and exposure.  Dr. S. noted that the 
details of the available record supported that claim.  Dr. S. 
reported that the veteran completed his nine years of 
probable chemical/toxic exposure between 1971 and 1986, and 
that he developed pancreatic carcinoma, which became 
metastatic to his liver.  The veteran died in 1995 (delay 
interval of up to 24 years).  According to Dr. S., 
considering the probability of multiple exposures, duration 
of exposure, "typical" delay interval in the development of 
the tumor, and the type of tumor which the veteran developed 
(i.e., one known to be caused by a variety of chemical toxins 
and carcinogens), it seemed likely that an etiologic 
relationship existed between the veteran's exposures and the 
development of his fatal neoplasm.  It was Dr. S.'s opinion 
that because the veteran undoubtedly had multiple and mixed 
exposure, the possibility of accelerated carcinogenesis 
(through co-carcinogenesis or promotion) could not be 
excluded as a measure of the length of the delay interval.  
Similarly, the possibility of exposure to tobacco products 
acting as co-carcinogen could not be ruled out, but did not 
permit the attribution of the veteran's tumor solely to that 
possible cause even though that was probably the primary 
carcinogen in many instances in which other known chemical 
exposures were not documented.  

Based on a review of the evidence, the Board finds that, with 
resolution of doubt in the appellant's favor, a grant of 
service connection for the cause of the veteran's death is 
warranted.  Although there is no documented evidence of in-
service chemical/toxic exposure, the Board is persuaded by 
Dr. S.'s opinion that the veteran undoubtedly had multiple 
and mixed exposure during service due to his MOS.  In the 
instant case, the Board recognizes that in the veteran's 
September 1995 VA examination, the examiner concluded that he 
did not know the length of the time the veteran was exposed 
or the chemical nature of each possible carcinogen, but that 
it would appear an unlikely cause of the veteran's carcinoma 
of the liver.  The Board further recognizes that in the 
letter from Major M., dated in February 1999, Major M. noted 
that in reviewing the veteran's medical records, the blood 
work-up performed during the veteran's physical examination 
conducted on December 20, 1976, indicated no change:  no 
exposure to any toxic substances or chemical was found.  
Nevertheless, the Board observes that according to the 
veteran's personnel records, in December 1976, he was 
stationed at Aberdeen Proving Grounds.  Dr. S. found that the 
veteran would have necessarily been exposed to certain 
chemicals and toxins by virtue of the veteran's assignment.  
While such exposure is not confirmed by the record, it 
appeared to Dr. S. that an etiologic relationship existed.  
Granting the appellant the benefit of the doubt in this 
regard, the Board finds that a basis for an award of service 
connection exists.

In light of the above, the Board finds that the evidence for 
and against the appellant's claim is in a state of relative 
equipoise.  With reasonable doubt resolved in the appellant's 
favor, the Board concludes that service connection for the 
cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

